Citation Nr: 1028347	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  09-12 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an effective date earlier than May 1, 2006 for the 
payment of Dependency and Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from December 1967 to 
July 1969.  He died in service during combat in Vietnam on July 
[redacted], 1969.  The appellant is his widow (surviving spouse).  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 2007 decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.  

In April 2010, the appellant presented testimony at a hearing 
before the undersigned Veterans Law Judge at the RO (Travel Board 
hearing).  In addition, the appellant also had earlier testified 
at a hearing before RO personnel in October 2009.  Both 
transcripts are associated with the claims folder.  

On the day of the April 2010 Travel Board hearing, the appellant 
submitted additional evidence - photos of the town hall in 
Ipswich, Massachusetts.  This evidence has not yet been 
considered by the RO, the agency of original jurisdiction.  
However, because this evidence was submitted with a waiver of RO 
consideration, the Board accepts it for inclusion in the record 
and consideration by the Board at this time.  See 38 C.F.R. §§ 
20.800, 20.1304 (2009).


FINDINGS OF FACT

1.  The appellant and the Veteran were married in December 1968.  

2.  The Veteran died on July [redacted], 1969 during service due to combat 
in Vietnam.  

3.  The appellant remarried on two occasions - from June 1973 to 
November 1975, she was married to P.D.  From February 1980 to 
February 1988, she was married to P.B.  Both marriages ended in 
divorce.  

4.  The appellant filed a formal claim for DIC benefits in April 
2007.  

5.  In a September 2007 decision, the RO awarded DIC benefits, 
effective from May 1, 2006, one year prior to the date of receipt 
of the appellant's DIC claim.  The appellant disagreed with the 
effective date assigned.    

6.  There is no formal or informal claim for DIC benefits prior 
to April 2007. 

7.  The appellant's April 2007 DIC claim was filed over one year 
after the October 1, 1998 effective date of the liberalizing law 
at issue.   


CONCLUSION OF LAW

The criteria for an effective date earlier than May 1, 2006 for 
the payment of DIC benefits are not met.  38 U.S.C.A. §§ 101, 
103, 1310, 5103, 5103A, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.1, 3.5, 3.50, 3.55, 3.114, 3.155, 3.159, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) expanded VA's 
duties to notify and assist Veterans in developing their claims.  
See 38 U.S.C.A. § 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a).  VA is required to inform the appellant of 
the type of evidence needed to substantiate a claim, including 
apprising the appellant of whose specific responsibility - the 
appellant's or VA's, it is for obtaining this supporting 
evidence.  Quartuccio v. Principi, 16 Vet. App. 183, 197 (2002).  
In the present case, no VCAA notice was provided to the 
appellant. 

Here, though, the VCAA has no effect on the effective date issue 
on appeal since resolution of this issue is solely one of 
statutory interpretation such that the claim is barred as a 
matter of law.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002); Smith v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 2002).  
See, too, Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-
2004 (June 23, 2004).  

Pertinent Facts and Contentions

The appellant and the Veteran married in December 1968, prior to 
his tour of duty in Vietnam.  See December 1968 marriage 
certificate.  Shortly thereafter, the Veteran died in combat in 
Vietnam on July [redacted], 1969.  After his death, the appellant 
remarried on two occasions - from June 1973 to November 1975, 
she was married to P.D.  This marriage ended in divorce.  From 
February 1980 to February 1988, she was married to P.B.  This 
marriage also ended in divorce.  See April 2007 DIC claim.  At 
present, she is not remarried.   

The appellant filed her formal claim for DIC benefits on April 
23, 2007.  She was awarded DIC benefits in a September 2007 RO 
decision.  The RO assigned an effective date for the payment of 
DIC benefits of May 1, 2006, which is one year before receipt of 
the appellant's claim.  Although one year before the DIC claim 
would technically be April 23, 2006, the May 1, 2006 effective 
date was correctly assigned here since payment of VA benefits is 
effective the first day of calendar month following the month in 
which the award became effective.  See 38 C.F.R. § 3.31 (2009).

The effective date assigned of May 1, 2006 was awarded one year 
before the appellant's April 2007 DIC claim pursuant to a 
liberalizing law.  See 38 C.F.R. § 3.114(a)(3) (when DIC is 
awarded pursuant to a liberalizing law, if a claim is reviewed at 
the request of the claimant more than one year after the 
effective date of the liberalizing law, benefits may be 
authorized for a period of one year prior to the date of receipt 
of such request).  Here, the liberalizing law in question, 
effective October 1, 1998, was Section 8207 of the Transportation 
Equity Act for the 21st Century, Pub. L. No. 105-178, § 8207, 112 
Stat. 107, 495 (1998).  This liberalizing law added a new 
subsection (e) to 38 U.S.C. § 1311, which governs the payment of 
DIC to a surviving spouse.  Section 1311(e)(1) provided that 
remarriage shall not bar a surviving spouse's eligibility for DIC 
if the remarriage is terminated by death, divorce, or annulment 
(unless VA determines that divorce or annulment was secured 
through fraud or collusion).  In effect, this liberalizing law 
reinstated the permissive pre-1990 rules for reinstatement of DIC 
benefits after termination of a remarriage, thus allowing the 
appellant to be once again eligible for DIC benefits after her 
two remarriages had ended in divorce.  

The appellant seeks an effective date earlier than May 1, 2006 
for the payment of DIC benefits.  She believes she is entitled to 
retroactive DIC benefits back to July 1969, the month of the 
Veteran's death, with the exception of the time periods she was 
remarried from June 1973 to November 1975 and from February 1980 
to February 1988.  See September 2008 NOD; May 2008 appellant 
statement.  She asserts that on or around July 12, 1969, shortly 
after notification of the Veteran's death, she went to the town 
hall in Ipswich, Massachusetts, where she met with a Veteran's 
service officer (VSO), Mr. R.S.  She indicates that she filled 
out a DIC claim form, placing it on his desk.  She has submitted 
photos of the town hall in Ipswich.  She states that the VSO in 
July 1969 assessed that she was not eligible for DIC benefits, 
because she was too young to be legally married to the Veteran in 
Massachusetts at that time.  In other words, the VSO incorrectly 
advised she was not the Veteran's surviving spouse, even though 
she was legally married by way of a December 1968 New Hampshire 
marriage certificate.  She believes the VSO threw away the DIC 
claim she filed.  She admits she never followed up with VA about 
the claim.  She also recently concedes that the VSO in question 
was not an employee of the VA.  See October 2009 RO hearing 
testimony at pages 3, 5, and 7; April 2010 Travel Board testimony 
at pages 4-5 and 9-10.  Regardless, she asserts it is unfair she 
was misinformed about her eligibility to DIC and educational 
benefits for over 30 years.  She maintains her entitlement to 
retroactive DIC benefits based on her alleged filing of a DIC 
claim with a VSO in July 1969.         

Governing Law and Regulations for DIC Effective Date

DIC may be awarded to a surviving spouse upon the service-
connected death of the Veteran, with service connection 
determined according to the standards applicable to disability 
compensation.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.5(a) (2008); see generally 38 U.S.C.A. Chapter 11.  
Generally, a Veteran's death is service connected if it resulted 
from a disability incurred or aggravated in the line of duty in 
the active military, naval, or air service.  38 U.S.C.A. §§ 
101(16), 1110; 38 C.F.R. §§ 3.1(k), 3.303.

Under 38 C.F.R. § 3.50(a), a spouse is a person of the opposite 
sex whose marriage to the Veteran meets the requirements of 
38 C.F.R. § 3.1(j) (2009).  VA defines a "marriage" as a marriage 
valid under the law of the place where the parties resided at the 
time of marriage, or the laws of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) 
(West 2002); 38 C.F.R. § 3.1(j).

The term "surviving spouse" means a person of the opposite sex 
(1) whose marriage to the Veteran was valid under the law of the 
place of residence at the time of the marriage or when the right 
to benefits accrued; (2) who was the spouse of a Veteran at the 
time of the Veteran's death; (3) who lived with the Veteran 
continuously from the date of marriage to the date of the 
Veteran's death (i.e. continuous cohabitation); (4) and who, 
except as provided in 38 C.F.R. § 3.55, has not remarried or has 
not since the death of the Veteran (and after September 19, 1962) 
lived with another person of the opposite sex and held herself 
out openly to the public to be the spouse of such other person.  
See 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50(b) (2009).  

Although remarriage is generally a bar to eligibility for status 
as a surviving spouse, there are ten exceptions to that general 
rule.  38 C.F.R. §§ 3.55(a)(1)-(10); see also 38 U.S.C.A. §§ 
103(d), 1311(e).  Three of the possible exceptions listed in 38 
C.F.R. § 3.55(a)(1)-(3) are potentially applicable here.  First, 
remarriage of a surviving spouse, regardless of when it occurred, 
shall not bar the furnishing of benefits to such surviving spouse 
if the marriage was void or has been annulled.  38 U.S.C.A. § 
103(d)(1); 38 C.F.R. § 3.55(a)(1).  Since the record contains no 
evidence that the appellant's remarriages were void or had been 
annulled, that exception does not apply here.

Second, if an individual, who but for the remarriage would be 
considered the surviving spouse (such as this appellant), 
remarries on or after January 1, 1971, and the marriage was 
dissolved by a court with authority prior to November 1, 1990, or 
terminated by legal proceedings commenced prior to November 1, 
1990, benefits will not be barred, provided that the divorce was 
not secured through fraud or collusion.  38 C.F.R. § 3.55(a)(2).  
This particular exception applies here as the RO conceded the 
appellant's eligibility for DIC benefits since the appellant 
remarried twice after January 1, 1971, but both marriages were 
terminated by legal proceedings of divorce prior to November 1, 
1990.  Thus, DIC benefits were effectively permitted under this 
provision.  

Third, the remarriage of a surviving spouse on or after October 
1, 1998, terminated by death, divorce, or annulment will not bar 
the furnishing of DIC benefits, unless the divorce or annulment 
was secured through fraud or collusion.  38 C.F.R. § 3.55(a)(3).  
Here, since the appellant's two remarriages took place on a date 
before October 1, 1998, that exception is not established.

Generally, the effective date of an award based on a claim for 
DIC is the date of receipt of the claim application or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  But for claims involving service-connected death 
during service, if an application for DIC is received within one 
year from the date of death, the effective date of the award 
shall be the first day of the month in which the death occurred.  
38 U.S.C.A. § 5110(j); 38 C.F.R. § 3.400(c)(1).  For DIC claims 
involving termination of a remarriage of the surviving spouse by 
a divorce, the effective date of the DIC award shall be the date 
the divorce decree became final if a claim is filed within one 
year after that date; otherwise the date of receipt of claim.  38 
U.S.C.A. § 5110(l); 38 C.F.R. § 3.400(v)(4).  Benefits are not 
payable under § 3.400(v)(4) unless the provisions of C.F.R. § 
3.55(a) are met, in terms of VA recognized termination of the 
remarriage within the permitted time periods.     

Where DIC compensation is awarded pursuant to a liberalizing law 
or a liberalizing VA issue, the effective date of the increased 
shall be fixed in accordance with facts found, but shall not be 
earlier than the effective date of the act or administrative 
issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a) (2009).  See 
also McCay v. Brown, 9 Vet. App. 183, 187 (1996) ("plain language 
of section 5110(g) prohibits a retroactive award prior to the 
effective date of the legislation"), aff'd, 106 F.3d 1577 (Fed. 
Cir. 1997).  

If a claim is reviewed on the initiative of VA within one year 
from the effective date of the law or VA issue, or at the request 
of a claimant received within one year from that date, benefits 
may be authorized from the effective date of the law or VA issue.  
38 C.F.R. § 3.114(a)(1).  However, if a claim is reviewed on the 
initiative of VA more than one year after the effective date of 
the law or VA issue, benefits may be authorized for a period of 
one year prior to the date of administrative determination of 
entitlement.  38 C.F.R. § 3.114(a)(2).  Finally, if a claim is 
reviewed at the request of the claimant more than one year after 
the effective date of the law or VA issue, benefits may be 
authorized for a period of one year prior to the date of receipt 
of such request.  38 C.F.R. § 3.114(a)(3).  In order to be 
eligible for a retroactive award, the claimant must show that all 
eligibility criteria for the benefits existed at the time of the 
effective date of the law or administrative issue and 
continuously thereafter.  38 C.F.R. § 3.114(a).

The applicable statutory and regulatory provisions require that 
VA look to all communications from a Veteran which may be 
interpreted as applications or claims - formal and informal - for 
benefits.  In particular, VA is required to identify and act on 
informal claims for benefits.  See 38 U.S.C. § 5110(b)(3); 38 
C.F.R. §§ 3.1(p), 3.155(a).  The Federal Circuit has emphasized 
that VA has a duty to fully and sympathetically develop the 
Veteran's claim to its optimum, which includes determining all 
potential claims raised by the evidence and applying all relevant 
laws and regulations.  See Szemraj v. Principi, 357 F.3d 1370, 
1373  (Fed. Cir. 2004); Moody v. Principi, 360 F.3d 1306, 1310 
(Fed. Cir. 2004); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  The Board is required to adjudicate all issues reasonably 
raised by a liberal reading of the appellant's substantive 
appeal, including all documents and oral testimony in the record 
prior to the Board's decision.  See Brannon v. West, 12 Vet. App. 
32 (1998); Solomon v. Brown, 6 Vet. App. 396 (1994).  

A specific claim in the form prescribed by the Secretary must be 
filed in order for benefits to be pain or furnished to any 
individual under the laws administered by the Secretary.  See 38 
U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a).  A claim is a formal 
or informal communication in writing requesting a determination 
of entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant or 
representative may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. § 
3.155(a).  Again, VA is required to identify and act on informal 
claims for benefits.  38 U.S.C. § 5110(b)(3); 38 C.F.R. §§ 
3.1(p), 3.155(a).  But VA is not required to anticipate any 
potential claim for a particular benefit where no intention to 
raise it was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998) (holding that before VA can adjudicate a claim for 
benefits, "the claimant must submit a written document 
identifying the benefit and expressing some intent to seek it").  
See also Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In short, the essential requirements of any claim, whether formal 
or informal, are (1) an intent to apply for benefits, (2) an 
identification of the benefits sought, and (3) a communication in 
writing.  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).  

Payments of monetary benefits from the Federal Treasury must be 
authorized by statute, notwithstanding incomplete or even 
erroneous information provided by others, including Government 
employees, and regardless of extenuating circumstances or claims 
of fairness.  See, e.g., Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 
(1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. 
Brown, 6 Vet. App. 416 (1994).  See also Shields v. Brown, 8 Vet. 
App. 346, 351 (1995) (holding that inaccurate advice does not 
create any legal right to benefits where such benefits are 
otherwise precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 
(1994) (holding that erroneous advice given by a government 
employee cannot be used to estop the government from denying 
benefits).



Analysis

The law regarding the reinstatement of DIC benefits after 
termination of the remarriage of a surviving spouse of a Veteran 
has variously changed in the past 40 years.  At various times, a 
surviving spouse who remarried lost entitlement to DIC benefits, 
even if the remarriage ended in divorce.  See e.g., Owens v. 
Brown, 8 Vet. App. 17, 23 (1995).  A thorough recounting of all 
the changes in the law is not necessary in the present case.  
However, in the present case, what is important is that the 
liberalizing law in question, effective October 1, 1998, provided 
that the remarriage of a surviving spouse terminated by death, 
divorce, or annulment, would not bar the furnishing of DIC.  See 
Veterans Millennium Health Care and Benefits Act, Pub. L. No. 
106-117, § 502, 113 Stat. 1574 (1999) (codified at 38 U.S.C.A. § 
103(d) and 38 C.F.R. § 3.55(a)).  The legislation expressly 
provided an effective date of October 1, 1998, and further 
prohibited retroactive payment prior to that date.  See also 
Transportation Equity Act for the 21st Century, Pub. L. No. 105-
178, § 8207, 112 Stat. 107, 495 (1998).  In effect, this 
liberalizing law reinstated the permissive pre-1990 rules for 
reinstatement of DIC benefits.  Thus the appellant's entitlement 
to DIC benefits arose pursuant to a liberalizing law, after her 
two remarriages had ended in divorce.  

The appellant filed her formal claim for DIC benefits on April 
23, 2007.  She was awarded DIC benefits in a September 2007 RO 
decision.  The RO assigned an effective date for the award of DIC 
benefits of May 1, 2006, which is one year before receipt of the 
appellant's claim.  Although one year before the DIC claim would 
technically be April 23, 2006, the May 1, 2006 effective date was 
correctly assigned here since payment of VA benefits is effective 
the first day of calendar month following the month in which the 
award became effective.  See 38 C.F.R. § 3.31 (2009).  This 
effective date was assigned based on the fact that the 
appellant's claim for DIC (April 23, 2007), was filed more than 
one year after the effective date of the liberalizing law that 
permitted DIC (October 1, 1998).  Thus, benefits were correctly 
authorized for a period of one year prior to the date of receipt 
of such request (i.e., May 1, 2006).  See again 38 C.F.R. §§ 
3.114(a)(3), 3.400(p) (when DIC is awarded pursuant to a 
liberalizing law, if a claim is reviewed at the request of the 
claimant more than one year after the effective date of the 
liberalizing law, benefits may be authorized for a period of one 
year prior to the date of receipt of such request).  

The Board emphasizes that the appellant met the eligibility 
criteria for DIC on the effective date of the liberalizing law 
(October 1, 1998) and continuously thereafter.  38 C.F.R. § 
3.114(a).  In this regard, under 38 C.F.R. § 3.55(a)(2), if an 
individual, who but for the remarriage would be considered the 
surviving spouse (such as this appellant), remarries on or after 
January 1, 1971, and the marriage was dissolved by a court with 
authority prior to November 1, 1990, or terminated by legal 
proceedings commenced prior to November 1, 1990, benefits will 
not be barred, provided that the divorce was not secured through 
fraud or collusion.  38 C.F.R. § 3.55(a)(2).  This particular 
liberalized criterion for DIC applies here since the appellant 
remarried twice after January 1, 1971, but both marriages were 
terminated by legal proceedings of divorce prior to November 1, 
1990.  Thus, DIC benefits were effectively permitted under this 
provision enacted by way of a liberalizing law.  

The Board has considered whether there is sufficient evidence the 
appellant filed an earlier claim for DIC with VA in July 1969, 
shortly after the Veteran's death.  If she had, the appellant 
would at least be entitled to DIC benefits from July 1969 until 
her remarriage in June 1973.  However, the claims folder contains 
no written communication from the appellant or her representative 
demonstrating an intent to seek, or a belief in entitlement to, 
DIC benefits from the time of the Veteran's death on July [redacted], 
1969, until the formal application for DIC benefits was received 
on April 23, 2007.  38 C.F.R. §§ 3.1(p), 3.155(a); Lalonde v. 
West, 12 Vet. App. 377, 382 (1999).  It follows there is no 
evidence an application for DIC was received within one year from 
the date of death (July 1969), such that the effective date of 
the DIC award cannot be the first day of the month in which the 
death occurred.  See 38 C.F.R. § 3.400(c)(1).  In addition, there 
is no evidence an application for DIC was received within one 
year from the date of the date of the November 1975 or February 
1988 divorce decrees, such that the effective date of the DIC 
award cannot be the day these divorce decrees became final.  See 
38 C.F.R. § 3.400(v)(4).  In other words, the claims folder is 
negative for any earlier, pending claims for DIC prior to April 
2007.  VA is not required to anticipate any potential claim for a 
particular benefit where no intention to raise it was expressed.  
Brannon, 12 Vet. App. at 35; Talbert, 7 Vet. App. at 356-57.  The 
Board's actions are bound by the applicable law and regulations 
as written and has no power to grant benefits not authorized by 
law.  38 U.S.C.A. § 7104(c).  

The appellant contends she intended to file a claim for DIC 
benefits on July 12, 1969.  She states that she visited the town 
hall in Ipswich, Massachusetts, meeting with a VSO, Mr. R.S.  She 
states she submitted a DIC claim to him, but she says he either 
threw it away, or that it was lost in a 1973 fire.  See RO 
hearing at page 8; Travel Board hearing at pages 4-5.  The Board 
observes that the claims folder makes no mention of the DIC 
claim's destruction in a 1973 fire.  In fact, several VA records 
received in the late 1960s are present in the claims folder, 
diminishing the probative value of the appellant's assertion 
regarding the destruction of the DIC claim by a fire.  In any 
event, in July 1969 the VSO evidently incorrectly advised the 
appellant she was not eligible for DIC benefits for her husband's 
death.  The Board emphasizes that at the April 2010 Travel Board 
hearing, it was established that the VSO in question, Mr. R.S., 
whom the appellant says she met when submitting her DIC claim, 
was not an employee of the VA.  See hearing testimony at pages 9-
10.  In addition, the appellant admitted she did not submit any 
paperwork to a VA Regional Office, or check up on her status with 
VA.  She still insists that since she submitted a DIC claim to 
the VSO in July 1969, she should not be penalized for the faulty 
advice she received and the VSO's inaction.  

Regardless of her assertions, the intent to apply for benefits is 
an essential element of any claim, whether formal or informal, 
and such intent must be communicated in writing.  38 C.F.R. § 
3.1(p).  See also MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 
2006) (emphasis added).  A call or visit to the RO inquiring 
about benefits could constitute an informal claim if it is 
specific and in written form in the claims folder.  Shields, 8 
Vet. App. at 351-52; McTighe, 7 Vet. App. at 30.  But no written 
evidence of any specific discussion inquiring about DIC benefits 
with VA personnel exists in the claims folder.  There is also no 
statutory authority that would allow VA to grant the appellant an 
earlier effective date based on her assertion she filed her DIC 
claim in a timely fashion with a VSO.  A VSO is not an employee 
of VA.  See Shields, 8 Vet. App. at 351 (rejecting appellant's 
argument that she was prevented from filing a timely claim 
because of advice from a local Veterans' service office); see 
also Townsend v. Brown, 9 Vet. App. 258, 260 (1996) (finding that 
a Notice of Appeal to the Court was untimely and that it was 
irrelevant that the appellant had relied on advice from a local 
Veterans service office regarding the time limit for filing a 
Notice of Appeal).

Further, for the sake of argument, even if the appellant had 
received faulty advice from a VA employee, advice on the part of 
VA employees cannot serve as the basis for an earlier effective 
date.  Shields, 8 Vet. App. at 351-52; McTighe, 7 Vet. App. at 
30.  The Board is sympathetic to the appellant's assertions, but 
again the Board's actions are bound by the applicable law and 
regulations as written and has no power to grant benefits not 
authorized by law.  38 U.S.C.A. § 7104(c).  The Board simply 
cannot grant effective date benefits where they are not allowed 
by statute.  McTighe, 7 Vet. App. at 30 (1994) (finding where a 
statute specifically provided an effective date as the date of 
application, an earlier effective date was not allowed under 
equitable estoppel because payment of government benefits must be 
authorized by statute).

In sum, the pertinent facts are not in dispute, and the law is 
dispositive in this matter.  The Court has held that where the 
law not the evidence is dispositive, the Board should deny an 
appeal because of an absence of a legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).   Accordingly, there is no legal basis to assign an 
effective date earlier than May 1, 2006 for the payment of DIC 
benefits in this case.  The appeal is denied.  


ORDER

An effective date earlier than May 1, 2006 for the award of DIC 
benefits is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


